         Case 2:21-cv-00003-BSM Document 7 Filed 02/11/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

MFA OIL COMPANY                                                                 PLAINTIFF

v.                          CASE NO. 2:21-CV-00003-BSM

JOHN WILLIAMS, JR.                                                           DEFENDANT

                       TEMPORARY RESTRAINING ORDER

       MFA Oil Company’s request for a temporary injunction will be addressed once a

hearing has been held. In the interim, John Williams, Jr. is restrained from: (1) working for

any company engaged in the sale of petroleum products within a 35 mile radius of MFA’s

West Helena/Lexa, Arkansas plant; and (2) individually engaging in the sale or delivery of

petroleum products within a 35 mile radius of MFA’s West Helena/Lexa, Arkansas plant.

       Typically, an ex parte temporary restraining order may be granted when a plaintiff

submits a verified complaint or an affidavit in support of its motion, and plaintiff’s counsel

certifies that it has attempted to provide notice of the request to the defendant or opposing

counsel. Watkins, Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003); Fed. R. Civ. P. 65(b).

MFA requested a temporary injunction in its complaint and has filed a motion, along with

a supporting affidavit, for the same. MFA served the complaint on Williams and Williams

failed to answer. MFA moved for a default judgment, but it was denied because it is

premature.

       I typically do not grant temporary injunctions until I have listened to witness

testimony. Consequently, to preserve MFA’s position, especially considering that Williams
         Case 2:21-cv-00003-BSM Document 7 Filed 02/11/21 Page 2 of 2




has been served and has failed to answer the complaint, I am entering a temporary restraining

order, instead of a temporary injunction, and will schedule a hearing to determine whether

a temporary injunction should issue. In doing so, I have examined the complaint and motion,

and the affidavit, and have balanced (1) the threat of irreparable harm to the MFA; (2) the

balance of the harms between the MFA and Williams; (3) the probability that MFA will

succeed on the merits; and (4) the public interest. Watkins, Inc., 346 F.3d at 844 (quoting

Dataphase Systems, Inc. v. C L Systems, Inc., 640 F.2d 109, 115 (8th Cir. 1981) (en banc)).

       Based on the present record, it appears that MFA is likely to prevail on the merits and

will suffer irreparable harm if Williams continues to violate the agreement. It also appears

that the public interest weighs in favor of enforcing the agreement.

       This temporary restraining order will remain in effect for fourteen days. MFA is

directed to contact Raeanne Gardner, my courtroom deputy clerk, to schedule a hearing on

its motion for temporary injunction. To accommodate the parties during the COVID

pandemic, witnesses may appear by video. MFA is directed to serve Williams with a copy

of this order and Williams is directed to respond within fourteen days.

       IT IS SO ORDERED this 11th day of February, 2021.

       TIME: 8:30 a.m.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE



                                              2
